— Motion by defendants-respondents for leave to appeal to the Court of Appeals from an order of this court dated July 25, 1977. Motion by the third-party plaintiff-respondent for leave to appeal to the Court of Appeals from an order of this court dated July 25, 1977. Motions for leave to appeal to the Court of Appeals granted. In our opinion, questions of law have arisen which ought to be reviewed by the Court of Appeals. The following question is certified: "Was the order of this court dated July 25, 1977, as amended by order dated November 15, 1977, properly made?” Latham, J. P., Rabin, Titone and O’Connor, JJ., concur.